Case: 3:19-cv-00266-TMR-MRM Doc #: 32 Filed: 08/19/20 Page: 1 of 2 PAGEID #: 1201




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON


LAWRENCE EARL WILSON,

                       Petitioner,                :   Case No. 3:19-cv-266

       - vs -                                         District Judge Thomas M. Rose
                                                      Magistrate Judge Michael R. Merz

RHONDA RICHARDS, Warden,
 Franklin Medical Center,

                                                  :
                       Respondent.


                                              ORDER


       This habeas corpus action is before the Court on Petitioner’s Motion to expand the record

to include a portion or portions of the trial transcript in this case and to extend his time to file a

reply until three weeks after the transcript has been filed and furnished to him (ECF No. 31).

       As Petitioner notes, no portions of the trial transcript are included in the State Court Record

filed by Respondent (ECF Nos. 22 and 25). Wilson argues the trial transcript is necessary because

he has “raised serious concerns about the constitutional soundness of his conviction, sentence, and

imprisonment, which calls into question the factual predicate on which the state court relies, this

Court is unable to consider them because there is no record of Petitioner's actual trial proceedings

to review.” (ECF No. 31 at PageID 1197.)

       However, the “constitutional soundness” of Wilson’s conviction is not before this Court in

the present case. Wilson filed a prior habeas corpus petition in which he challenged his conviction

on various constitutional grounds. This Court dismissed the Petition and the Sixth Circuit

                                                  1
Case: 3:19-cv-00266-TMR-MRM Doc #: 32 Filed: 08/19/20 Page: 2 of 2 PAGEID #: 1202




affirmed. Wilson v. Hurt, 29 F. App'x 324 (6th Cir. 2002) (per curiam). On numerous occasions

since then, Wilson has sought leave to file a second petition; leave has been denied on every

occasion. In re Wilson, No. 13-3192 (6th Cir. Aug. 13, 2013); In re Wilson, No. 06-3263 (6th Cir. Oct. 4,

2006); In re Wilson, No. 02-4430 (6th Cir. May 14, 2003); In re Wilson, No. 19-3310 (6th Cir. Oct. 11,

2019)(ECF No. 3).

        In this case the Sixth Circuit found Wilson did not need permission to proceed on his Third and

Fourth Grounds for Relief because they all arose since the last denial. Id. Those claims, now re-filed as

Grounds One and Two in the Amended Petition (ECF No. 7). Those claims challenge only the denial of

parole the most recent time Wilson was before the Adult Parole Authority. Therefore transcripts of what

occurred at trial are not relevant to the pending Petition and the Court DENIES Wilson’s Motion to expand

the record with those transcripts and furnish him with copies.

        Wilson’s time to file a reply is extended to and including September 9, 2020.



August 19, 2020.

                                                                  s/ Michael R. Merz
                                                                 United States Magistrate Judge




                                                     2
